UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6829



STANLEY ROBIN FURR,

                                                Plaintiff - Appellant,

          versus


MEDICAL STAFF, NCDOC Medical Staff at Columbus
Correctional Center; CATHARINE KAPOR; CHARLES
STEWART; PATRICK CAMPBELL,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-00-39-5-F3)


Submitted:   August 24, 2000                 Decided:   August 31, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Robin Furr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Robin Furr appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Furr v. Medical Staff, No. CA-00-39-5-F3

(E.D.N.C. Apr. 28, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2